Motions Disposed and Order filed January __, 2020




                                 In The

                  Fourteenth Court of Appeals
                              ____________

                           NO. 14-19-00410-CV
                           NO. 14-19-00669-CV
                              ____________

                       ALI CHOUDHRI, Appellant

                                    V.

                OSAMA ABDULLATIF, ET AL, Appellees
                              ____________

                 On Appeal from the 333rd District Court
                          Harris County, Texas
                    Trial Court Cause No. 2017-44151


                              ____________

                          NO. 14-19-00601-CV
                              ____________

                       ALI CHOUDHRI, Appellant

                                    V.

 OSAMA ABDULLATIF AND MOKARAM-LATIF WEST LOOP, LTD., A
            TEXAS LIMITED PARTNERSHIP, Appellees
                                   ____________

                    On Appeal from the 333rd District Court
                             Harris County, Texas
                       Trial Court Cause No. 2017-50232

                                      ORDER

      Appellant Ali Choudhri and appellees Osama Abdullatif, and Mokaram-Latif
West Loop, Ltd. are parties to four appeals pending in this court:

      • 14-18-00866-CV, 2500 West Loop Inc. et al. v. Abdullatif et al., from trial
        court cause number 2017-50232;

      • 14-19-00410-CV, Choudhri v. Abdullatif et al., from trial court cause
        number 2017-44151;

      • 14-19-00601-CV, Choudhri v. Osama Abdullatif and Mokaram-Latif West
        Loop, Ltd., A Texas Limited Partnership, from trial court cause number
        2017-50232; and

      • 14-19-00669-CV, Choudhri v. Abdullatif et al., from trial court cause
        number 2017-44151.
Appeal 14-18-00866-CV has been abated pending resolution of the bankruptcy
proceeding filed by 2500 West Loop Inc. See In Re: 2500 West Loop, Inc., Debtor,
Case No. 18-20459 (Chapter 11); In the U.S. Bankruptcy Court for the Southern
District of Texas, Corpus Christi Division (“the Bankruptcy”).

      Appellees filed a motion in appeal 14-19-00601-CV asking for partial
dismissal for lack of jurisdiction and to consolidate or abate. The motion asserts:

          • a notice of removal was filed in trial court cause number 2017-50232
            (the case underlying appeals 14-18-00866-CV and 14-19-00601-CV),
            removing that case to the court where the Bankruptcy is pending; and

          • the bankruptcy court remanded some but not all of that case back to
            state court.

                                          2
      Appellees contend the temporary injunction order on appeal in 14-19-00601-
CV “falls squarely within matters expressly retained by the bankruptcy court,”
including “all equitable and injunctive relief sought by or against [2500 West Loop
Inc.].” Appellees ask that we dismiss 14-19-00601-CV for lack of jurisdiction “to
the extent [that] appeal affects any equitable or injunctive relief sought by or against
[2500 West Loop Inc.].” Appellees also assert appeal 14-19-00601-CV
“substantially duplicates” the other three appeals. Finally, appellees maintain, a
pending Supreme Court of Texas proceeding may affect the outcome of the four
appeals in this court. See No. 19-0080, Ali Choudhri v. Osama Abdullatif and Ali
Mokaram, in the Supreme Court of Texas (“the Supreme Court Case”). If we do
not dismiss 14-19-00601-CV for lack of jurisdiction, appellees request that we
handle all four appeals in a consolidated manner and that we await the resolution of
the Supreme Court Case.

      Appellant opposes dismissal but agrees all the active appeals should be
abated—not to await the supreme court’s decision, but because judicial economy
would be served by awaiting disposition of the Bankruptcy. Appellant does not
oppose consolidation of all four appeals.

      We order as follows:

      1. Appellees’ motion in 14-19-00601-CV is GRANTED IN PART AND
         DENIED IN PART.

             a. We grant the request for abatement, but we abate pending resolution
                of the Bankruptcy, not resolution of the Supreme Court Case.

             b. We deny the requests for dismissal and for consolidation without
                prejudice to re-urging either request.
      2. On our own motion, we ABATE appeals 14-19-00410-CV and 14-19-
         00669-CV pending resolution of the Bankruptcy.
      3. Appellees’ motion to extend time to file their brief in 14-19-00601-CV is
                                            3
         DENIED AS MOOT.

      4. Appellant’s motion to extend time to file his reply brief in 14-19-00410-
         CV and 14-19-00669-CV is DENIED AS MOOT.

      Each appeal is abated, treated as a closed case, and removed from this court’s
active docket. The parties shall ensure the court is notified within 10 days of the
Bankruptcy’s conclusion. The court will consider an appropriate motion to reinstate
any or all of the appeals, or the court may reinstate any or all of the appeals on its
own motion.

                                   PER CURIAM

Panel consists of Justices Wise, Jewell, and Poissant.




                                          4